Fourth Court of Appeals
                                 San Antonio, Texas

                                       JUDGMENT

                                     No. 04-15-00577-CV

                          IN THE INTEREST OF A.E.M., a Child

                 From the 438th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2014-PA-01616
                        Honorable Brenda Chapman, Judge Presiding

  BEFORE CHIEF JUSTICE MARION, JUSTICE ANGELINI, AND JUSTICE MARTINEZ

       In accordance with this court’s opinion of this date, the judgment of the trial court is
AFFIRMED. It is ORDERED that no costs be assessed against appellant in relation to this appeal
because he qualifies as indigent under TEX. R. APP. P. 20.

       SIGNED December 16, 2015.


                                               _____________________________
                                               Sandee Bryan Marion, Chief Justice